           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    EASTERN DIVISION

JERMAINE DUANE IRVIN
Reg. #45966-177                                            PETITIONER

v.                       No. 2:18-cv-179-DPM

DEWAYNE HENDRIX, Warden, FCI-
Forrest City Medium; GENE BEASLEY,
Former Warden, Federal Bureau of Prisons;
C.V. RIVERA, Former Warden, Federal Bureau
Of Prisons; S. ROBERTS, Inmate Records
Supervisor, Forrest City Correctional Complex -
Medium; DEE ANDERSON, Sheriff, Tarrant
County Texas; JOSHUA BURGESS, Assistant
U.S. Attorney, Department of Justice, Fort
Worth Division; SHAWN SMITH, Assistant
U.S. Attorney, Department of Justice, Fort
Worth Division; and JEFF SESSION, U.S.
Attorney General                                        RESPONDENTS

                                ORDER
     On de nova review, the Court adopts the recommendation, NQ 3,
and overrules Irvin's objection, NQ 4.   FED.   R. CIV. P. 72(b)(3). Irvin's
claim would fare no better as a Bivens claim. E.g., Clay v. Missouri, 2014
WL 260097 (E.D. Mo. 2014). His motion to amend, NQ 4, is therefore
denied.   The petition will be dismissed without prejudice.          Irvin's
motion for leave to proceed in forma pauperis, NQ 1, is denied as moot.
So Ordered.

                              (/
              D .P. Marshall Jr.
              United States District Judge


                     U    I




               -2-
